Citation Nr: 1241338	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for left trigeminal neuralgia, status post Arachnoid cyst removal.

2.  Entitlement to an initial rating in excess of 50 percent for migraine headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to August 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, granted service connection and assigned initial 0 percent (noncompensable) ratings for left trigeminal neuralgia and migraine headaches, effective August 31, 2009.  In October 2009, the Veteran filed a notice of disagreement.  In a July 2010 rating decision, the RO awarded a higher initial rating of 30 percent for migraine headaches, effective August 31, 2009.  A statement of the case was issues in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  In a March 2011 rating decision, the RO awarded an initial 30 percent rating for the Veteran's left trigeminal neuralgia, as well as awarded an initial 50 percent rating for her migraines, each  effective August 31, 2009.  A March 2011 supplemental statement of the case reflects the RO's denial of higher ratings for each disability. 

Because the Veteran disagreed with the initial ratings assigned following awards  of service connection, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted higher initial ratings during the pendency of this appeal, the Veteran has not expressed satisfaction the assigned rating for either disability, and his claims for higher ratings remain viable on appeal.  See id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, for reasons made clear, below, the Board has expanded the claim for higher rating for migraine headaches as also encompassing extra-schedular consideration, as reflected on the title page. 

At the outset, the Board notes that the Virtual VA paperless claims processing system was utilized in this appeal..  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the August 2009 effective date of the award of service connection, the Veteran's left trigeminal neuralgia, status post Arachnoid cyst removal, has been manifested by frequent reports of pain and sensitivity, symptoms which are consistent with no more than severe, incomplete paralysis, rather than complete paralysis, of the fifth (trigeminal) cranial nerve.

2.  The Veteran's migraine headaches have been assigned an initial 50 percent rating, the maximum schedular rating authorized for this disability under VA's rating schedule; there is no indication that migraine headaches involve additional disability warranting evaluation under any different or separate diagnostic code(s); and, at no point pertinent to this appeal have migraine headaches been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left trigeminal neuralgia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 8205 (2012).

2.  The criteria for a rating in excess of 50 percent for migraine headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the Veteran filed her initial claims for service connection for left trigeminal neuralgia and migraine headaches prior to separation from service.  Specifically, her claims were received in June 2009.  That same month, she signed a "Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation" indicating that she had been provided notice as to the evidence and information VA needed to substantiate her claims for service-connected benefits.  At that time, she was also provided with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was granted-as well as the type of evidence that impacts those determinations consistent with Dingess/Hartman.

After the award of a service connection, and the Veteran's disagreement with the initial rating assigned, the July 2010 statement of the case set forth applicable criteria for rating service-connected neuralgia and headaches (the timing and form of which suffices, in part, for Dingess/Hartman).  

Although the record includes no notice letter specific to the claim for higher rating, on these facts, the absence of such a letter is not shown to prejudice the Veteran.   As noted, the Veteran received pertinent notice in connection  with the claims for service connection. Moreover, because the Board herein denies each claim for higher rating, no other disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.
 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, private medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to her rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.  Moreover, she has also been provided adequate VA examinations that reflect consideration of all relevant evidence of record and contains sufficient information upon which to rate her service-connected neuralgia and headaches.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where each question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

A.  Left Trigeminal Nerve

The 10 percent rating for the Veteran's facial disability has been assigned under Diagnostic Code 8205 for severe, incomplete paralysis of the fifth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Diagnostic Code 8205 provides that a 30 percent rating will be assigned for severe incomplete paralysis.  A maximum, 50 percent, rating will be assigned for complete paralysis.  The rating criteria also note that the severity of the paralysis is dependent upon the relative degree of sensory manifestation or motor loss.  Id. at Note.

In her October 2009 notice of disagreement, the Veteran reported that she suffers severe nerve pain on the left side of her face and left temporal side of her head.  She reported that the pain is constant and is worsened by cold, hot, wind, brushing her hair, touch, and running water on the site.

According to the July 2009 VA examination report, the Veteran reported that she has daily pain in the left occipital area through the left cheek, which she rates a 5/10.  She reported having flare-ups of pain, of a 10/10 severity, about four to five times per month, lasting two to three days, which totally incapacitate her.  She described having increased hypersensitivity to cold, wind, sun exposure, and pressure on the left side of her face.  She underwent revision of her eyelids due to muscle spasms over her left eyelid and ptosis.  Taste and smell had not been affected.  On examination, facial expressions and sensations were noted to be intact and symmetrical.  Drooping of the left eyelid was noted to be more prominent than the right, but it still retracted upward without difficulty.  Cranial nerves II through XII were noted to be grossly intact.  The examiner diagnosed trigeminal neuralgia as a direct result of skull surgery for Arachnoid cyst, stable on oral medication, moderate impact on daily living activity.

The October 2010 VA examination report reflects that the Veteran reported having pains, tightness, constant numbness, and sensitivity to touch (including with hot and cold water).  When her pains were severe, they could last at a severity of 10/10 two to three days at a time, and her left eye had a tendency to close.  She reported occasional drooling.  On examination, the Veteran was very sensitive on the left cheek, left chin, and left side of her head, where she had her craniotomy.  She could not scrunch her left cheek or raise her left forehead.  The examiner diagnosed Arachnoid cyst of the brain with removal status post trigeminal neuralgia left side of the face, chin, cheek, and left side of the head with sensitivity. 

Medical records from the Veteran's private neurologist, dated from June 2007 through March 2009, reflect that the Veteran has sought treatment for symptoms, primarily, pain and sensitivity, which are consistent with those described in the VA examination reports.  

A November 2009 VA medical record notes that the Veteran's cranial nerves were normal on examination.  

An April 2010 VA medical record notes, on examination, that the Veteran's fifth, left cranial nerve had decreased left peripheral facial sensation, symmetric jaw strength.  

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds a rating in excess of 30 percent for service-connected left trigeminal neuralgia is not warranted at any time pertinent to this appeal.  In so finding, the Board acknowledges the evidence of motor loss, as described above, but finds that this, combined with the clinical evidence of record indicating only partial sensory loss of the nerve, is contemplated by the 30 percent disability rating for severe impairment.

The Board acknowledges that the Veteran is competent to report her own observations regarding numbness and pain in the affected area.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses). However, she does not have the appropriate training or expertise to render a clinical finding regarding the extent of the nerve damage.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Here, the contemporaneous records and VA examination reports include frequent reports of pain and sensitivity, and do not reflect complete paralysis of the nerve.  Therefore, her left trigeminal neuralgia more nearly approximates severe, incomplete paralysis, rather than complete paralysis. 

Under these circumstances, the Board finds that the Veteran has not met the requirements for a 50 percent rating under Diagnostic Code 8205 at any point pertinent to this appeal.

The Board has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's disability, but finds that no higher rating is assignable.  The Board notes that the left trigeminal neuralgia is only one of the several service-connected disabilities that are associated with her service-connected recurring Arachnoid cyst of the brain with cognitive impairment, status post surgical excision.  These other manifestations of disability have been assigned separate disability ratings, none of which are on appeal.  Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board concludes that the Veteran's overall disability picture is consistent with no more than the currently assigned 30 percent rating.  Hence, there is no basis for staged rating of the Veteran's numbness of the left trigeminal neuropathy, pursuant to Fenderson (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Migraine Headaches

The Veteran's migraine headaches are evaluated under Diagnostic Code 8100.  Diagnostic Code 8100 provides for a maximum schedular rating of 50 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  As a higher rating is not assignable under this diagnostic code, a higher rating may be assigned only pursuant to an alternative diagnostic code, or on an extra-schedular basis.

Here, there is a specific diagnostic code for rating migraine headaches; as such, rating the disability under another diagnostic code, by analogy, is not appropriate. See 38 C.F.R. § 4.20 (2012).  Moreover, there is no indication that the Veteran's migraine headaches involve additional disability warranting evaluation under any different or separate diagnostic code(s).  Accordingly, there is no basis for assigning a higher rating under any provision of VA's rating schedule.

The Board also finds that there is no showing that, at any point since the effective date of the award of service connection,  the Veteran's migraine headaches have reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(2012) (cited and discussed in the March 2011 supplemental statement of the case).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id .at 116.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's migraine headaches at all times pertinent to this appeal.  Competent medical and lay evidence indicates that the Veteran's predominant subjective and objective symptoms consist of frequent headaches which have severely impacted her general functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule (which provides for a 50 percent rating when there is evidence of frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability) indicates that the rating criteria reasonably describe her level of impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the Veteran has been assigned the maximum schedular rating available for migraine headaches and that there is no circumstance under which a higher rating, to include on an extra-schedular basis, is warranted.  Therefore, the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for migraine headaches, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

An initial rating in excess of 30 percent for left trigeminal neuralgia, status post Arachnoid cyst removal, is denied.

An initial rating in excess of 50 percent for migraine headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


